Citation Nr: 0733345	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease with a history of recurring 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
left leg neuropathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
May 1973.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
RO. In June 2007, the veteran had a hearing at the RO 
before the Veterans Law Judge, whose name appears at the 
end of this decision. In September 2007, the Veterans Law 
Judge granted the veteran's motion to have his case 
advanced on the Board's docket.


FINDINGS OF FACT

1.  On June 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the veteran that he wished to withdraw the issue of 
entitlement to a rating in excess of 60 percent for 
degenerative disc disease with a history of recurring 
lumbosacral strain.

2.  The veteran's left leg neuropathy is productive of 
moderate incomplete paralysis of the sciatic nerve.

3.  The veteran has a combined rating of 70 percent for 
the following service-connected disabilities:  
degenerative disc disease with a history of recurring 
lumbosacral strain, evaluated as 60 percent disabling; 
left leg neuropathy, evaluated as 10 percent disabling; 
and right leg neuropathy, evaluated as 10 percent 
disabling.

4.  The veteran has a Bachelor of Science degree in 
nursing and work experience as a registered nurse.

5.  With full consideration of the veteran's educational 
background and occupational experience, and with 
resolution of doubt in the veteran's favor,  the 
veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to a rating 
in excess of 60 percent for degenerative disc disease 
with a history of recurring lumbosacral strain, the 
criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The requirements for a 20 percent rating for left leg 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 
(2007).

3. The requirements for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1-4.16, 4.18 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative Disc Disease

The veteran originally sought entitlement to a rating in 
excess of 60 percent for his service-connected 
degenerative disc disease.  However, he now seeks to 
withdraw that appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn by the veteran in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  

On June 27,2007, after his case was certified to the 
Board on appeal, the Board received the veteran's written 
request to withdraw from his appeal the issue of 
entitlement to a rating in excess of 60 percent for 
degenerative disc disease with a history of recurring 
lumbosacral strain.  Therefore, with respect to that 
issue, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review that issue, and it 
is dismissed.

II.  Issues Remaining on Appeal

The veteran also seeks a rating in excess of 10 percent 
for his service-connected peripheral neuropathy of the 
left lower extremity and TDIU.

A.  VA's Duty to Notify and Assist

Prior to consideration of the merits of the remaining 
issues on appeal, the Board must determine whether VA has 
met its statutory duty to assist the veteran in the 
development of those claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1).  

As part of that notice, VA must inform the claimant of 
the information and evidence he is expected to provide, 
as well as the information and evidence VA will seek to 
obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service 
and the disability, degree of disability, and effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also, Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice 
are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see also 
Pelegrini, 18 Vet. App. at 121.

In a January 2004 letter, the RO provided timely notice 
to the veteran regarding the information and evidence 
needed to substantiate his claims for an increased rating 
and for a TDIU.  The RO specified the information and 
evidence that had to be submitted by him, the information 
and evidence to be obtained by VA, and the need for him 
to advise VA of or submit any further evidence that 
pertained to his claims. 38 U.S.C.A. § 5103, 5103A and 38 
C.F.R. § 3.159. 

During the course of the appeal, the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment by VA and non-VA health care 
providers, as well as records and reports from the Social 
Security Administration.  The veteran underwent VA 
examinations to determine the extent of impairment 
attributable to his service-connected peripheral 
neuropathy of the left lower extremity and to determine 
the impact of his service-connected disabilities on his 
ability to obtain and maintain substantially gainful 
employment.  

VA has met its duty to assist the veteran in the 
development of information and evidence necessary to 
support his claims for an increased rating for peripheral 
neuropathy of the left lower extremity and for a TDIU.  
All relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  He has 
not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support 
either of his claims.  As such, the record has been fully 
developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claims for an increased rating and for 
a TDIU.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

B.  Facts and Analysis

1.  Peripheral Neuropathy of the Left Lower Extremity

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. 1155; 38 
C.F.R. Part 4 (2007).

The RO has rated the veteran's service-connected 
peripheral neuropathy in the veteran's left lower 
extremity by analogy to paralysis of the sciatic nerve.  
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8520.  A 10 
percent rating is warranted for mild, incomplete 
paralysis of the sciatic nerve, while a 20 percent rating 
is warranted for moderate incomplete paralysis.  A 
40 percent rating is warranted for moderately severe 
incomplete paralysis, and a 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected peripheral 
neuropathy of the left lower extremity.  

The veteran's treatment records, and the reports of his 
VA examinations in July 2005 and September 2006 show that 
his peripheral neuropathy of the left lower extremity is 
manifested primarily by complaints of pain, weakness, and 
numbness.  He walks with a left sided limp and reportedly 
experiences sensory deficits.  On occasion, he 
demonstrates diminished reflexes at the knee and ankle, 
and he complains that his various manifestations cause 
him to stumble and fall.  

Records from the veteran's private physician, J. L. P., 
M.D., especially those reflecting his treatment since 
December 2003, show that his disability is productive of 
moderate impairment.  Under the applicable rating 
criteria, such level of impairment warrants a 20 percent 
schedular rating.  To that extent, the appeal is allowed.  

In arriving at this decision, the Board has considered 
the possibility of a still-higher schedular evaluation.  
Although there is evidence of occasional severe or 
moderately severe manifestations, the preponderance of 
the evidence, especially that compiled since December 
2003, more nearly reflects a level of moderate 
impairment.  The veteran reportedly has a cane but is 
able to walk without it.  The preponderance of the 
evidence shows that he does not use any aids to 
ambulation and that he does he wear a brace on his back 
or left lower extremity.  His strength is normal and 
there is no evidence of atrophy, diminished muscle tone, 
or other signs of disuse of his left lower extremity.  
Moreover, his toes are downgoing, and there is no 
evidence of heat, discoloration, or deformity.  

Absent competent evidence of additional disability, 
manifestations associated with the veteran's peripheral 
neuropathy of his left lower extremity do not reflect or 
more nearly approximate any more than moderate 
impairment.  Accordingly, a schedular rating in excess of 
20 percent is not warranted.

2.  TDIU

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: Provided, That, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The veteran has a combined rating of 70 percent for the 
following service-connected disabilities:  degenerative 
disc disease with a history of recurring lumbosacral 
strain, evaluated as 60 percent disabling; left leg 
neuropathy, evaluated as 10 percent disabling; and right 
leg neuropathy, evaluated as 10 percent disabling.

The veteran has been found unemployable due to severe 
back disability by his state public employees retirement 
system and by the Social Security Administration.  
Although he has a bachelor's degree in nursing and work 
experience as a nurse, the evidence such as the report of 
the September 2006 VA examiner, shows that such 
employment would no longer be available to him.  In fact, 
it is difficult to imagine what form of substantially 
gainful employment would be available to him.  Social 
Security Administration records show that he is unable to 
sit or stand for longer than 1 to 2 hours out of an 8 
hour day, a circumstance which would preclude any form of 
regular employment, either active or sedentary.  That 
conclusion is further supported by statements, received 
in March 2005 and February 2006, from the veteran's 
treating physician, and by the report of September 2006 
VA orthopedic examiner who found that veteran's low back 
disability would significantly and adversely affect his 
employability.  Therefore, the competent evidence of 
record supports the veteran's claim for TDIU.

At the very least, there is an approximate balance of 
evidence both for and against the claim that the 
veteran's service-connected disabilities preclude his 
ability to obtain or retain substantially gainful 
employment.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, entitlement 
to TDIU is warranted.  To that extent, the appeal is 
allowed. 


ORDER

With respect to the issue of entitlement to a rating in 
excess of 60 percent for degenerative disc disease with a 
history of recurring lumbosacral strain, the appeal is 
dismissed.

A 20 percent rating for left leg neuropathy is granted 
subject to the law and regulations governing the award of 
monetary benefits.

TDIU is granted, subject to the law and regulations 
governing the award of monetary benefits.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


